Case 2:20-cv-00105-JRG Document 1-4 Filed 04/12/20 Page 1 of 4 PageID #: 62




                           Exhibit B-1
Case 2:20-cv-00105-JRG Document 1-4 Filed 04/12/20 Page 2 of 4 PageID #: 63




                                 FIG. 1




                                 FIG. 2
Case 2:20-cv-00105-JRG Document 1-4 Filed 04/12/20 Page 3 of 4 PageID #: 64




                                 FIG. 3




                                 FIG. 4
Case 2:20-cv-00105-JRG Document 1-4 Filed 04/12/20 Page 4 of 4 PageID #: 65




                                 FIG. 5
